              Case 2:20-cr-00021-TLN Document 18 Filed 05/12/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                             STIPULATION AND ORDER
14                                                   CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                           AND EXCLUDING TIME UNDER THE
15                                                   SPEEDY TRIAL ACT
16                 Defendant.
                                                     Date:       July 16, 2020
17                                                   Time:        9:30 a.m.
                                                     Court:      Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for a status conference on May 14, 2020. By this
25
               stipulation, Defendant Hansen moves to continue the status conference to July 16,
26

27             2020.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 18 Filed 05/12/20 Page 2 of 5


 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020. The
 4
             parties set an initial status conference for March 19, 2020. They later requested a
 5

 6           continuance of the initial status conference by stipulation to May 14, 2020. During

 7           the intervening approximate two-month period national events related to the spread of
 8
             COVID-19 have occurred.
 9
          3. Federal and state authorities have issued increasingly restrictive directives to slow the
10
             spread of the virus. Defendant Hansen therefore requests to continue this matter to
11

12           July 16, 2020.

13        4. Defendant Hansen is being held in pre-trial detention at the Sacramento County Main
14
             Jail. On March 18, 2020, Chief United States District Judge Kimberly J. Mueller
15
             issued General Order 612, restricting access to the federal courthouses within the
16
             Eastern District of California until May 1, 2020. On April 17, 2020, the Court issued
17

18           General Order 617 to extend the courthouse restrictions until June 1, 2020.

19        5. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
20
             33-20 ordering all California residents to shelter in place unless their services are
21
             needed to perform work in critical infrastructure functions.
22
          6. Defense counsel, heeding the Governor’s order, has suspended in-person visits to the
23

24           Sacramento County Jail since March 19. Any visit to a jail facility involves a risk of

25           spreading COVID-19, which is classified as a highly infectious virus by the Centers
26
             for Disease Control. That risk includes the danger of an asymptomatic carrier
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 18 Filed 05/12/20 Page 3 of 5


 1           unwittingly bringing the virus inside the jail exposing the staff, defense counsel, and
 2
             Mr. Hansen to COVID-19.
 3
          7. The government has provided defense counsel with initial discovery consisting of
 4
             written offense reports and audio recordings. Defense counsel is reviewing these
 5

 6           materials with Mr. Hansen via confidential telephone calls and conducting

 7           investigation into potential defenses. The defense therefore requests additional time
 8
             to conduct its discovery review and investigation.
 9
          8. Given the ongoing defense investigation, Defendant Hansen requests to continue the
10
             status conference in this matter to July 16, 2020, at 9:30 a.m., and to exclude time
11

12           between May 14, 2020 and July 16, 2020, inclusive, under Local Code T-4. The

13           United States does not oppose this request.
14
          9. Attorney Todd Leras represents and believes that failure to grant additional time as
15
             requested would deny Defendant Hansen the reasonable time necessary for effective
16
             preparation, considering the exercise of due diligence.
17

18        10. Based on the above-stated facts, Defendant Hansen requests that the Court find that

19           the ends of justice served by continuing the case as requested outweigh the best
20
             interest of the public and the Defendant in a trial within the time prescribed by the
21
             Speedy Trial Act.
22
          11. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
23

24           seq., within which trial must commence, the time period of May 14, 2020 to July 16,

25           2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)
26
             (iv) [Local Code T-4] because it results from a continuance granted by the Court at
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 18 Filed 05/12/20 Page 4 of 5


 1              Defendant Hansen’s request on the basis that the ends of justice served by taking such
 2
                action outweigh the best interest of the public and the Defendant in a speedy trial.
 3
            12. Nothing in this stipulation and order shall preclude a finding that other provisions of
 4
                the Speedy Trial Act dictate that additional time periods are excludable from the
 5

 6              period within which a trial must commence.

 7          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
 8
     Todd Leras via email to sign it on his behalf.
 9

10   DATED: May 11, 2020                                  MCGREGOR W. SCOTT
                                                          United States Attorney
11

12                                                        By      /s/ Todd D. Leras for
                                                                  JAMES CONOLLY
13                                                                Assistant United States Attorney
14
     DATED: May 7, 2020
15                                                        By      /s/ Todd D. Leras
                                                                  TODD D. LERAS
16                                                                Attorney for Defendant
                                                                  DAVID HANSEN
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 18 Filed 05/12/20 Page 5 of 5


 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for May 14, 2020, is vacated.
 4
     A new status conference is scheduled for July 16, 2020, at 9:30 a.m. The Court further finds,
 5

 6   based on the representations of the parties and Defendant Hansen’s request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from May 14, 2020, up to and
11

12   including July 16, 2020.

13          IT IS SO ORDERED.
14

15   DATED: May 12, 2020
                                                            Troy L. Nunley
16                                                          United States District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
